Citation Nr: 9905219	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  97-25 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for photophobia.  


ATTORNEY FOR THE BOARD

Don Hayden, Counsel


INTRODUCTION

The veteran retired in October 1991 after more than 21 years 
of active duty which began in May 1970.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Denver, Colorado (RO).  

While the case was at the Board, correspondence regarding the 
rating for a sinus disorder was received from the veteran.  
The issue of the assigned rating for residuals of rhinoplasty 
for nasal fracture with sinusitis has not been developed for 
appellate review.  The correspondence is referred to the 
attention of the RO.  


FINDING OF FACT

There is no competent evidence of a nexus between photophobia 
and an eye disease or injury in service.  


CONCLUSION OF LAW

The claim for service-connection for an eye disorder 
manifested by photophobia is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran's initial service entrance examination report and 
treatment records prior to March 1972 are not of record 
except for the report of hospitalization in December 1971 for 
impacted wisdom teeth.  The physical examination at admission 
was described as being essentially negative.  In December 
1972, the veteran was seen for complaints of a foreign body 
in his right eye.  He had been working on his car the night 
before when he noted the acute onset of pain in his right 
eye.  A metallic-appearing foreign body embedded in the right 
cornea could not be removed by copious irrigation.  Visual 
acuity was 20/30 in the right eye and 20/20 in the left eye; 
it was not specified whether visual acuity was corrected or 
uncorrected.  The foreign body was removed.  

During a January 1973 examination, it was recorded that the 
veteran had no problems or complaints.  Uncorrected distant 
visual acuity was 20/200 in each eye, correctable to 20/25 in 
the right eye and 20/20 in the left eye.  An April 1973 
examination found his eyes to be normal; uncorrected distant 
visual acuity was 20/200, in each eye, correctable to 20/20, 
in each eye.  In December 1973, he was seen for complaints of 
headache; his eyes were described as being within normal 
limits.  During a September 1974 optometry examination, it 
was noted that he had a negative ocular history and that he 
had no visual complaints.  The external examination was 
negative and internal examination was within normal limits.  

In June 1978, the veteran was seen for complaints of 
"twitching" in his right eye for about one and one-half 
weeks; he reported that the day before, it had twitched for 
about 18 hours.  He said that he felt like someone was 
blowing cold air just above the right eyebrow off and on.  
Observation was reported to show "nothing notable."  
Uncorrected distant visual acuity was 20/200 in the right eye 
and 20/100 in the left eye; corrected distant visual acuity 
was 20/20 in each eye.  

In what appears to be a January 1980 treatment note (the date 
stamp is illegible) the veteran was evaluated for possible 
increased intraocular pressure.  It was recorded that he 
remembered that a "Roman candle" had exploded in his face 
when he was a child and he had sustained powder burns on the 
left eyelid.  The impression was glaucoma suspect.  A January 
1980 examination found his eyes to be normal; uncorrected 
distant visual acuity was 20/400 in the right eye and 20/200 
in the left eye, correctable to 20/20 in the right eye and 
20/15 in the left eye.  Defective distant visual acuity was 
diagnosed.  

In April 1983, the veteran was seen for complaints of 
"twitching" of the left eye for 4 months.  No abnormality 
of the eyes was reported on examination.  A July 1983 annual 
examination found his eyes to be normal; uncorrected distant 
visual acuity was 20/200 in the right eye and 20/70 in the 
left eye, correctable to 20/17 in each eye.  Defective visual 
acuity in both eyes was diagnosed.  

In May 1985, he was seen for a corneal abrasion in the right 
eye.  It had been treated in the emergency room the night 
before and he had no pain or visual symptoms.  On 
examination, there was a small punctuate area in the central 
cornea and no scleral injection.  The assessment was 
resolving corneal abrasion.  

An April 1986 optometry examination found intraocular 
pressure and the background of the eyes to be within normal 
limits.  The macula, cornea, anterior chamber and lens were 
clear in each eye.  There was a positive reflex in both 
maculae.  

The veteran underwent a septorhinoplasty in October 1986.  In 
November 1986, his uncorrected distant visual acuity was 
20/200 in the right eye and 20/100 in the left eye, 
correctable to 20/20 in each eye.  Later in November 1986, 
corrected distant visual acuity, with contact lenses, was 
20/20 in each eye.  About a week later, he complained of 
decreased visual acuity in the left eye, corrected distant 
visual acuity was 20/20 in the right eye and 20/30 in the 
left eye; the prescription for the contact lens in the left 
eye was changed.  In December 1986 distant visual acuity was 
20/25 in the right eye and 20/20 in the left eye.  A change 
in prescription corrected visual acuity to 20/20 in each eye.  
An examination later that month for complaints of eye redness 
and foreign body sensation found papillae on both upper 
eyelids, moderate injection of the conjunctivae of both eyes, 
and mild staphylococcal blepharitis on both lower lids.  The 
diagnosis was mild staphylococcal blepharitis of both eyes.  

A January 1987 examination revealed that both of the 
veteran's eyelids still had papillae.  There was extensive 
superficial punctuate keratitis in the left eye and both eyes 
were tearing heavily.  It was noted that the veteran was 
resistant to contact lenses.  A March 1987 annual examination 
found his eyes to be normal; uncorrected distant visual 
acuity was 20/200 in the right eye and 20/100 in the left 
eye, correctable to 20/30 in the right eye and 20/25 in the 
left.  In June 1987, he complained of decreased visual 
acuity.  Corrected distant visual acuity was 20/20 in each 
eye.  There was low-grade injection in both corneae.  It was 
felt that the correction might be too steep.  About a week 
later, it was noted that the corneas were clear.  He was seen 
in July 1987 for complaints of blurring of vision in the left 
eye; the impression was incipient presbyopia.  He underwent 
rhinoplasty in July 1987 to treat a traumatic nasal 
deformity.  In September 1987, he complained of blurring in 
the left eye when using a contact lens; he also reported that 
the right lens was torn.  Corrected distant visual acuity was 
20/20 in each eye.  

When examined in May 1988, the veteran denied eye trouble; 
uncorrected distant visual acuity was 20/200 in the right eye 
and 20/100 in the left eye, correctable to 20/25 in the left 
eye.  The right eye correctable vision appears to be 20/20 or 
20/70.  No eye disorder was reported.  A March 1989 eye 
consultation found corrected distant visual acuity of 20/20 
in each eye.  The external eye, media and fundi were all 
within normal limits.  The diagnoses were presbyopia, myopia 
and astigmatism.  When examined in May 1989, he reported 
having eye trouble on an associated history.  Examination 
found the eyes to be normal; uncorrected distant visual 
acuity was 20/100, correctable to 20/20 in each eye

A July 1991 retirement examination found the veteran's eyes 
to be normal; uncorrected distant visual acuity was 20/200 in 
the right eye and 20/100 in the left eye, correctable to 
20/20 in each eye.  Intraocular pressure was 21 in the right 
eye and 23 in the left eye.  Ocular hypertension was noted.  
He reported having eye trouble on an associated history; it 
was recorded that he had been given multiple tests for eye 
pressure in 1978, that the "pressure went away" in 1981 but 
that it had returned.  An optometry examination found the 
media and macula to be clear.  Intraocular pressure taken 
twice was 17 and 18, right eye, and 18 and 18, left eye. The 
impressions were myopia and pre-presbyopia.  On a 
questionnaire completed on the day of the eye examination, 
the veteran indicated that he had no eye problems and was 
being seen for an annual examination.  A list of various eye 
symptoms, including new and unusual sensitivity to light and 
frequent tearing of the eyes, was preprinted on the form, but 
the veteran did not indicate that he had any of the symptoms. 

A February 1992 VA examination found the veteran's 
uncorrected distant visual acuity to be 20/200 in the right 
eye and 20/100 in the left eye, correctable to 20/20 in each 
eye.  There was no diplopia or visual field deficit.  The 
anterior segment structures and central and peripheral fundus 
were within normal limits in each eye; the intraocular 
pressures, fields and optic nerves were normal.  Ocular 
health was described as being within normal limits in both 
eyes.  

Private medical records covering the period from April to 
December 1993 do not show any complaints or findings 
regarding either eye.  

In July 1995, the veteran was seen at a VA facility 
complaining of swollen eyelids and dark circles under his 
eyes.  On examination, there was some swelling of the lids, 
which was felt to possibly allergic.  A September 1995 VA 
examination found his ocular health to be within normal 
limits.  The diagnostic assessments were myopia, 
anisometropia, astigmatism and presbyopia.  

In February 1996, the veteran was seen at a VA facility 
complaining of headaches after wearing his glasses.  His 
glasses were misaligned; the examiner said that the 
prescription change was very minimal and unnoticeable. 

In an October 1996 statement, the veteran reported that he 
burned his eyes in September or October 1970 and was treated 
for burned retina and that about a year later, a small piece 
of metal had been removed.  In 1979 or 1980, he developed 
spots/lights in his eyes and, after testing, he was told that 
he had increased pressure and some damage, in his eyes.  He 
said that he was told to have his eyes checked every two 
months.  He did this until approximately 1985, when he was 
told that pressure was within normal limits.  He also said 
that he had rhinoplasty surgery twice in 1987.  He was fitted 
for contact lenses following the surgery to avoid weight on 
his nose; he could not wear them because they hurt his eyes.  
He was seen for "floaters" in 1988 and monitored for a 
year.  He also said that he had always had to wear sunglasses 
outside since burning his eyes in 1970.  

During a November 1996 VA examination, he reported that his 
eyes were very sensitive to light and that his eyes had been 
burned when he was working in a welding shop in late 1970 or 
early 1971.  He said that his eyes had been "patched" for 
three days and were "OK" except that light really bothered 
him and his eyes watered a lot.  Uncorrected distant visual 
acuity was 20/100 in the right eye and 20/50 in the left eye, 
correctable to 20/20 in each eye.  There were two eyelashes 
irritating the inner canthus of both eyes.  Both corneae and 
lenses were clear and a dilated fundus evaluation was normal; 
the examiner said there was some difficulty viewing the fundi 
because of extreme photophobia.  The diagnostic assessments 
were myopia, anisometropia, astigmatism, presbyopia, slight 
visual field deficit and trichiasis.  

Criteria and Analysis

The term "service connection" connotes many factors but 
basically it means that a disease or injury, resulting in 
disability or death, was incurred coincident with service in 
the Armed Forces or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1998).  

With chronic disease shown, as such, in service, or within 
the presumptive period, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings, or a diagnosis including the word 
"chronic."  When a condition noted during service is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).   

The chronicity provisions of 38 C.F.R. § 3.303(b) (1998) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent. 

The threshold question is whether the claim for service 
connection is well grounded.  38 U.S.C.A. § 5107(a).  A well-
grounded claim is a plausible claim, one which is meritorious 
on its own or capable of substantiation.  In general, a well-
grounded claim for service connection requires medical 
evidence of a current disability, competent evidence of a 
disease or injury in service and medical evidence of a nexus 
between the current disability and the disease or injury in 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  "[I]n 
the absence of competent medical evidence of a current 
disability and a causal link to service or evidence of 
chronicity or continuity of symptomatology, a claim is not 
well grounded."  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  

To be well grounded, a claim need not be conclusive but must 
be accompanied by evidence as to suggest more than a purely 
speculative basis for granting entitlement to the requested 
benefits.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992), Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  In submitting a claim, 
a claimant must submit supporting evidence which would 
justify a belief by a fair and impartial individual that the 
claim is plausible.  Tirpak.

The veteran appears to be relating photophobia to an eye 
injury or injuries during service.  In an October 1996 
statement, he reported that he had burned his eyes in 
September or October 1970 and was treated for burned retina 
and that he had a foreign body injury about a year later.  In 
his notice of disagreement and the substantive appeal, he 
appears argue that both injuries occurred at the same time in 
December 1972, when his eyes were "burned" by a welding 
torch and a foreign body was removed.  The veteran is a 
competent witness regarding accidents and observable injuries 
that occurred in service; however, he is not shown to be 
qualified to assess any damage to a structure such as the 
retina.  The Board also notes that although some of the 
veteran's earliest service medical records may not be 
available, the records on file are extensive and do not 
reflect a history of an in-service welding burn of the 
retina.  Additionally, the service medical records do not


document photophobia in service and the veteran did not 
report light sensitivity at the time of the retirement eye 
examination.

The service medical records reflect that in December 1972, 
the veteran was treated for a right eye injury from a foreign 
body, which was removed.  When examined in January 1973, he 
had no problems or complaints and subsequent examinations, 
beginning in April 1973, found his eyes to be normal.  In 
January 1980 when he was being evaluated for possible 
increased intraocular pressure, an examination found his eyes 
to be normal.  A July 1983 examination found his eyes to be 
normal.  In May 1985, he was seen for a corneal abrasion in 
the right eye.  On examination, there was a small punctuate 
area in the central cornea and no scleral injection.  In 
April 1986, intraocular pressure was within normal limits.  
On examination in July 1991, his eyes were normal.  From the 
foregoing, the Board concludes that there was no chronic eye 
pathology shown in service, and there is no complaint or 
finding of light sensitivity or photophobia in the service 
medical records 

The earliest competent evidence of photophobia was on the 
November 1996 VA examination.  However, a well-grounded claim 
for service connection requires medical evidence of a nexus 
between a current disability and service.  In this case, 
there is no such evidence.  The VA examiner did not 
independently relate the photophobia to the documented 
foreign body injury or claimed welding injury in service or 
to any eye/visual problems shown in service.  Nor is there 
medical evidence that the veteran has any current retinal 
abnormalities due to burns.  

Because the determinative issue of a nexus between the 
current photophobia and in-service eye trauma or other ocular 
findings in service involves medical causation or diagnosis, 
competent medical evidence is required for a plausible claim.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  There is nothing 
in the record to show that the veteran is qualified to 
express an opinion regarding medical causation and he has not 
submitted any competent evidence of a nexus between the 
current photophobia and any eye disease or injury in service.  
Accordingly, the Board finds that the claim for service-
connection for photophobia is not well grounded.

In the substantive appeal, the veteran says that the doctor 
who treated him for the burned eye and foreign body injury in 
1972 told him that he would have trouble with light and 
advised him to purchase darkening glasses, such as Photogray 
or Photosun at a follow-up visit a few months after the 
injury.  He also reports that ocular pressure was found to be 
elevated in 1977 or 1978, and returned to normal by 1984.  
The veteran's statements of what he purportedly has been told 
by physicians do not serve to make the claim well grounded.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  No doctor has 
made a statement for the record relating photophobia to an 
in-service eye injury or any other incident of service.   

The veteran has not identified any additional, available, 
evidence which, if true, would make the claim for service 
connection for photophobia plausible.  
Beausoleil v. Brown, 8 Vet. App. 459 (1996).


ORDER

Service-connection for photophobia is denied.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

